DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
The amendments filed May 24, 2021 have been acknowledged. Claims 1, 4, and 9 have been amended. Claim 33 is newly added. Claims 18-26 remain withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention directed towards a method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the provisional reply on February 12, 2019 and the filed response on June 27, 2019. Claims 1-16, 18-26, 30-31 and 33 are currently pending with Claims 1-16, 30-31 and 33 being considered in this office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the distribution member” should be “the powder distribution member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and therefore dependent Claims 2-16, 30-31 and 33, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The amended language to Claim 1 recites “a pivot axle that is positioned above the distribution member”; however, this language is not found in the specification. Additionally, the Figures comprise an unclear vantage point for determining height differences. From the best of the Examiner’s ability to inspect the Figures, Examiner does not agree that one of ordinary skill in the art would be able to ascertain that the pivot axle is located above the distribution member, particularly in view of the perspective of the drawings, and the fact that the distribution member 185 comprises an angled top surface for which the slope of the top surface slants downward from the rear to front of the page.  It is further noted that drawings are not considered drawn to scale, and as such, the height differences cannot be ascertained by the drawings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6-11, 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen (previously cited, US 2015/0224712 A1) in view of Buller (previously cited, US 2015/0367415).
	Regarding Claim 1, Tjellesen discloses an apparatus for producing a three-dimensional object layer by layer using a powdery material which can be solidified by irradiating it with an energy beam (“powder feed mechanism for a three-dimensional printer, e.g. suitable for sue as rapid prototyping apparatus, in which a three-dimensional model is built by successive deposition of a plurality of layers” [0001]; “printer may treat the spread layer…using…a laser or other heat source arranged to generate thermal energy for heat-treating a selectable area of powder in the layer spread on the material bed) or physical bonding” [0030]). Furthermore, regarding the preamble, these limitations are intended use and it is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). 
	Tjellesen further discloses a working area onto which layers of powdery material are to be placed (Fig. 1, material bed 12);
a base surface, wherein said base surface supports a supply of powder (Fig. 2, bottom portion 30 of bottom surface 20 of powder chamber 15, and fill level for the powdered build material 18) and 
	an opening spaced apart from the base surface (see Image 1 below, space above base surface 20 which is thus part from base 20 (and thus bottom portion 30 of base surface 20) between 
	
    PNG
    media_image1.png
    465
    607
    media_image1.png
    Greyscale

	Image 1: annotated Fig. 3 of Tjellerson demonstrating open space located between edge of the apparatus (left) and the left furthest position of the blade from the working surface. 

	a powder distribution member extending in a direction along the base surface and said side of the working area and arranged to be moveable in a plane above, and substantially parallel to the working area (Fig. 3, blade 40; blade cross-section shows that is extends in a direction along the base surface and said side of working area; blade 40 is above material bed 12; “spreading device 40 moves over the material bed 12 to spread the heap of 34 of powder into a layer’ [0051]);
	a pivot axle that is positioned away from the powder distribution member (see Fig. 3; member 24 is positioned away from powder distribution member 40);
	a pivoted powder pushing device for bringing a portion of powder from said base surface (Fig. 1, rotatable shaft 24, carrier arm 26, support platform 28) to a position between said distribution member and said working area (See Fig. 3, powder heap 34 is between blade 40 and material bed 12)
said distribution member further being arranged to be moveable towards and across the working area so as to distribute the portion of powder onto the working area (“spreading device 40 
a first portion (Fig. 4, carrier arm 26, carrier finger 46, and platform 28) of said pivoted powder pushing device is movable, rotationally about the pivot axle, in conjunction with an approach of the distribution member toward the pivot axle (see Fig. 2-4, carrier arm 26 and platform 28 (including carrier finger 46) are capable of moving in a rotational manner about pivot axle member 24, under the horizontal plane of the bottom of blade 40 in conjunction with the movement of blade 40 – i.e., the pivoted powder pushing device moves rotationally forward as the powder distribution member approaches the axle 24 and moves rotationally backwards when powder distribution member 40 moves towards the working area 12), and under said distribution member with a stroke between a first position and a second position, such that an amount of powder transferred to the working area depends on a length of said stroke from the first position to the second position (see Fig. 1 and 2, amount of powder transferred to working are depends on location of carrier arm 26 and support platform 28 – further the arm is brought back (first position), the longer the stroke, the more powder is capable of being transferred to the working area (second position)).

Tjellerson teaches an open space above the base surface (see Image 1 above), but does not disclose a powder storage comprising an opening spaced apart from the base surface. 
Buller discloses a similar invention (see Fig. 1) including a powder storage unit (bulk reservoir), a powder dispensing mechanism located below the powder bed, and a powder leveling mechanism (“bulk reservoir…deliver powder to the layer dispensing mechanism” [0315]; “powder dispensing mechanism…comprise a reservoir of powder and mechanism configured to deliver the powder…to the powder bed” [0278]; “powder dispensing mechanism can be oriented…below…to powder bed…powder dispensing mechanism may rotate at an axis” [0274]; “leveling mechanism…distribute and/or spread the powder in the powder bed” [0280]; “leveling mechanism…blade…can be synchronized with the powder dispensing mechanism” [0316]), wherein powder from a powder storage unit is released from the powder storage unit through an opening to a base surface (reservoir bottom of the powder dispensing mechanism) below (“layer dispensing mechanisms….can comprise a bulk reservoir….of powder and a 

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included a bulk reservoir for powder which is delivered to the base surface through an opening located apart from the base surface and between the bulk reservoir and the base surface, such that the opening was further located in the open space already available to be utilized from the invention of Tjellerson (for example, see Image 2 below), as taught by Buller. One would be motivated to use a bulk reservoir system like that of Buller in order to keep a sufficient supply of powder in the base surface without have to frequently or manually replenish the active powder supply. One would be motivated to use a mechanism such as the plane and exit port taught by Buller as an easy means to supply the powder from the bulk reservoir without interrupting the positioning of the blade needed to spread the powder. Additionally, such placement of a reservoir would be more easily accessible and away from the more intricate machinery of the three-dimensional printing apparatus. To be clear, Buller teaches wherein the exit port of the bulk reservoir may be analogous to that of what is taught for example in Buller Fig. 16B. Buller also teaches wherein the powder dispensing mechanism which receives powder from such a bulk reservoir may be located below the powder bed, and teaches wherein the bulk reservoir may be located both above the powder dispensing mechanism and above the powder bed (see details above). 


    PNG
    media_image2.png
    507
    610
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 3 of Tjellerson with example implementation of the bulk reservoir system taught by Buller as demonstrated in Fig. 16B (exit port) and Fig. 17 (placement above powder bed and apart from and above powder distribution mechanism, and such that the bulk reservoir may be disconnected from powder distribution mechanism).

Tjellerson teaches wherein the pivot axle may be level with the top of the working area (see para. [0042] and Image 3(a) below), but Tjellerson and Tjellerson in view of Buller do not disclose wherein the pivot axle may be positioned specifically above the powder distribution member; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the pivot axle above the powder distribution member, for example, in the location designated in Image 3 below, for the invention disclosed by Tjellerson in view of Buller. One would be motivated to use this placement as a means to avoid powder particles clogging the pivot axle mechanism from the flow being dispensed from the powder storage unit taught by Buller. Further, this position would allow a longer arm (see Image 3(b) and 3(c) below), and a wider base storage diameter capability (see 


    PNG
    media_image3.png
    453
    1345
    media_image3.png
    Greyscale

Image 3: (a): Fig. 3 of Tjellerson; (b) and (c): Annotated Fig. 3  of Tjellerson with component from Buller (to be clear, this figure has been modified by the Examiner and is based on aspects of Tjellerson Figure 3, incorporates components from Buller Fig. 16B, and additional alterations to the pivoted powder pushing machine (axle location) by Examiner with regards to what would be considered obvious to one ordinary skill in the art – see rejection above) with example implementation of the bulk reservoir system taught by Buller as demonstrated in Fig. 16B (exit port) and Fig. 17 (placement above powder bed and above powder distribution mechanism, and such that the bulk reservoir may be disconnected from powder distribution mechanism), wherein the position of the axle (portion 24) of the pivoted powder pushing device (position of 26 and 28) is located above the powder distribution mechanism and behind the powder storage unit opening, which allows for a longer arm (26) (see both 

Regarding Claim 3, Tjellesen discloses wherein the pivoted powder pushing device is electrically actuated (“rotatable shaft 24 is connected to bi-directional drive means…such as a DC gear motor with two endstop microswitches” [0042]; a DC gear motor is powered electrically). 
Tjellesen does not disclose wherein the pivoted powder pushing device is controlled by a control unit.
Buller further discloses wherein a powder dispensing mechanism such as one which rotates on an axis to push powder (“mechanism configured to deliver the powder from the reservoir to the substrate (i.e., powder dispenser)” [303]; “powder dispensing mechanism may rotate at an axis. The axis of rotation may be normal to the direction in which powder exists the powder dispensing mechanism” [0274]; “powder may be transferred…using a scooping mechanism…scooping mechanism may pivot” [0315]) is controlled by a control unit (“a controller may control the powder dispensing mechanism” [0279]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a control unit to control the pivoted powder pushing device, as taught by Buller, for the invention disclosed by Tjellesen. One would be motivated to use a control unit in order to more precisely control the amount and speed or rate of delivering of the powder to the material bed (“the controller may control the speed (velocity)…may control the amount of powder material released…may control the position...may control the rate of powder deposition” Buller, [0279]).

Regarding Claim 4, Tjellesen discloses wherein the pivot axle (Fig. 4, pivot axle 42, see Image 3 above) for said pivoted powder pushing device is provided above said base surface (Fig. 4, pivot axle 42 is above bottom surface 20; see also Image 3 above).

Regarding Claim 6, Tjellesen in view of Buller disclose wherein said apparatus comprises a first and a second powder storage unit comprising a first base surface and a second base surface respectively 

Regarding Claim 7, Tjellesen discloses wherein the base surface has a curved shape (Fig. 3, bottom portion 30 of bottom surface 20 is curved).
	
	Regarding Claim 8, Tjellesen discloses wherein the working area is located on a vertically adjustable platform (“material bed 12 is arranged to move up and down…attached to a shaft 14 which is movable up and down” [0039]).

Regarding Claim 9, Tjellesen discloses in view of Buller disclose further comprising the energy beam, wherein a portion of powder distributed onto the working area is exposed to said energy beam, including an electromagnetic beam or an electron beam (Tjellerson “printer may treat the spread layer…using…a laser…energy for heat-treating a selectable area of powder in the layer spread on the material bed) or physical bonding” [0030]; Buller, “first layer of powder material…a second layer of powder material… …transforming…with...an energy beam” [0007]; “energy beam can comprise an electromagnetic beam, electron beam, or a plasma beam. The electromagnetic beam can comprise a laser beam” [0030]; to be clear, the laser of Tjellerson reads on electromagnetic beam, as demonstrated by Buller).

	Regarding Claim 10, Tjellesen discloses wherein the distribution member is moveable in a first direction toward and over the base surface (“powder spreading mechanism may be operable in both directions between a first side of the material bed and a second side of the material bed opposite to the first side” [0028]; Fig. 3, powder spreading mechanism, blade 40, has moved left from the working area toward and over the base surface to the current position), and 
the first portion (Fig. 4, carrier arm 26 and carrier finger 46) of said pivoted powder pushing device is movable in a second direction toward the working area (Fig. 1 and Fig. 3, carrier arm and carrier finger have moved from left side of powder chamber 15, see Fig. 1, to the right side of the powder chamber and towards the working area (material bed 12), see Fig. 3), the first and second directions being opposite relative to one another (Fig. 3, blade 40 has moved in a direction away from the working area (moving left) and carrier arm 26 has moved in a direction towards the working area (moving right)), such that the first portion, at one point, moves und said distribution member (Fig. 3, carrier arm 26 and carrier finger 46 (Fig. 4) are moving under the distribution member, blade 40). 

	Regarding Claim 11, Tjellesen discloses wherein the distribution member is moveable in the first direction in a translational fashion (“powder spreading mechanism may be operable in both directions between a first side of the material bed and a second side of the material bed opposite to the first side” [0028]; this movement is horizontally translational (see movement of blade 40 in Fig. 3 and Fig. 4)), and 
the first portion of said pivoted pushing device is movable in the second direction in a curved projector (Fig. 1 and Fig. 3, carrier arm 26 and carrier finger 46 (see Fig. 4) have moved in a curved trajectory towards the working area, material bed 12). 

Regarding Claim 16, Tjellesen discloses further comprises a net positioned above said base surface (Fig. 5, sieve 150 is located above base surface 120) and intermediate the distribution member and the base surface when the distribution member is also positioned over the base surface (Fig. 3 and Fig. 5, the blade 40 would be above the support platform 28/128, and therefore the sieve 150 would be under the blade 40, and therefore vertically intermediate the distribution member and the base surface), 

	Regarding Claim 31, Tjellerson discloses wherein the first portion translates along the base surface to bring the portion of powder from said base surface to the position between said distribution member and said working area such that the first portion is in continuous contact with the base surface (see Fig. 1, support platform 28 is in contact with what would be bottom portion 30 (see Fig. 3) of bottom surface 20; “The length of the carrier arm 26 is arranged so that the distal edge of the support platform 28 contacts and slides against a lower section 30 of the bottom surface 20 of the powder chamber 15. Thus, during an upstroke, the powder build material is pushed by the powder support surface of the support platform 28 upwards against the lower section 30 of the bottom surface 20. Powder therefore accumulates on the powder support surface” [0045]).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Buller, as applied to Claim 1 above, and further in view of Scott (previously cited, US 2014/0348969 A1).
Regarding Claim 2, Tjellesen discloses wherein said pivoted powder pushing device is mechanically actuated (“rotatable shaft 24 is connected to a bi-directional drive means…such as a DC gear motor…arranged to rotate the shaft both clockwise and anticlockwise” [0042]), but does not disclose wherein the pivoted powder pushing device is mechanically actuated by the distribution member. 
Scott discloses a similar method of dispensing powders within a build chamber (“apparatus for dispensing powders within the build chamber” Abstract) for additive manufacturing process (“dispensing a pre-determined volume of powder for use in an additive manufacturing process such as SLS or LSM process” [0043]) wherein the powder dispenser has a metering member (“powder dispenser having a metering member” [0043]) which is mechanically actuated by a distribution member (“advantageously, 
	It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have mechanically actuated the pivoted powder pushing device by the distribution member, as taught by Scott, for the invention disclosed by Tjellesen. One would be motivated to do this because “this actuation by use of the roller or spreader arm mechanism allows powder to be dispensed at precisely the correct moment in the spreader’s reciprocating cycle for the powder to be collected and obviates the requirement for complex electronic actuation to achieve correct timing” (Scott, [0049]). 

Claims 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Buller, as applied to Claim 1 above, and in further view of Perret (previously cited, US 20070298182 A1).
Regarding Claim 5, Tjellesen does not disclose wherein said pivoted powder pushing device interrupts powder flow from said powder storage unit onto said base surface during a portion of its pivoted stroke.
Buller further teaches wherein the powder from the bulk reservoir to the reservoir of the powder dispensing mechanism may be controlled, for example by a flap door (“The bulk reservoir may comprise a plane that may pivot into or out of the bulk reservoir (e.g., a flap door)….A controller may be operatively coupled to the powder reservoir. The controller may control the amount of powder released from the bulk reservoir by controlling, for example, the amount of time the conditions for allowing powder to exit the bulk reservoir are in effect [0315]; “may control the speed (velocity)…may control the amount of powder material released…may control the position...may control the rate of powder deposition” [0279]). 
Buller discloses wherein the powder dispensing mechanism may be synchronized with the powder distribution mechanism (“leveling mechanism…blade…can be synchronized with the powder dispensing mechanism” [0316]), but does not expressly disclose wherein the powder dispensing mechanism and the release of powder from the bulk reservoir are synchronized. However, one of ordinary skill in the art would appreciate that the teachings of Buller which teaches conditions, such as the timing conditions for when to release powder from the bulk reservoir (such as by the flap door) to the 
Furthermore, Ackelid discloses a similar invention (“apparatus for producing a three-dimensional object layer by layer using a powdery material which can be solidified by irradiating it with an energy beam” Abstract) wherein powder flow from a powder storage unit onto a base surface is synchronized with the positions of a stroke of a powder dispensing member (see Fig. 1, powder from powder storage unit 11 (and end walls 8a and 8b) flows from the powder storage unit onto a base surface 13 but is interrupted by powder dispensing member (see powder distribution element 6 which delivers powder to working area 3) when the portion of the stroke of the powder dispensing member is furthest from the working area - see Fig. 2C, powder pushing device, i.e. powder distribution member 6, strokes away from the work area, the powder flow is stopped from the storage unit, 8a and 8b). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have controlled the release of powder from powder storage unit such that it synchronized with the timing of the pivoted powder pushing device, as taught by Buller, such as a particular portion of a stroke of the pivoted powder pushing device, as taught by Ackelid, for the invention of Tjellerson. One would be motivated to control the material flow from the powder storage unit to the base surface and thus to the pivoted powder pushing device in order to have improved synchronization and consistency regarding the timing, rate and the amount of powder material released and available for use in the pivoted powder pushing device, which would further improve homogeneity in powder layers’ thickness and help to reduce excess powder from causing unwanted resistance to the pivoting member delivering the powder to the powder bed.  


Regarding Claims 12 and 14, Tjellesen discloses wherein the pivoted powder pushing device further comprises a contact member (“a limited pivotal connection…may be provided” Col. 4, lines 50-52; “the limited pivotal connection may comprise a rotation stop” Col. 4, lines 65-67; “rotation stop may comprise an abutment element on the carrier arm…being arranged to engage…to prevent pivoting 
Buller further discloses wherein the powder dispensing member may be synchronized and integrated with the levelling mechanism, such as by a mechanical member (“the leveling mechanism may be coupled to or may be a part of the powder dispensing mechanism” [0263]; “powder dispensing mechanism may be integrated with…the powder leveling system” [0266]; “the leveling can be synchronized with the powder dispensing mechanism” [0280]; “powder dispensing mechanism and at least one leveling member may be connected” [0299]; see mechanical coupling in Fig. 14B for example).
Perret also teaches a similar invention (see Fig. 1 and 2) wherein a distribution member synchronizes to a pivoted powder pushing device by a grip arm which makes contact with an abutment element of the pivoted powder pushing device (Fig. 3, first actuation element 57 (grip arm of distribution member) and contact member, cam 61b of pivoted powder pushing device 60; see Fig. 3, contact from first actuation element 57 with cam 61b causes rotation of paddle 60; “application device pushes against the cam 61b with the first actuation element 57 and rotates the conveyor roller…Thereby, powder on the first paddle 60 is lifted at the side of the blade 56 facing the construction field…device is prepared for the application of a next powder layer by moving the application device in a direction away from the conveyor roller to the second end position at the other side of the construction field” [0032]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have synchronized the distribution member with the pivoted powder bushing device, as taught by Buller, such as by contact with the abutment, or a contact member, as taught by Tjellesen, wherein contact is made by a grip arm of the distribution member and stops pivot rotation of the first portion of the pivoted pushing device when engaged with the abutment element, as taught by Perret, for the invention disclosed by Tjellerson. For instance, an abutment or contact member might be coupled to rotational shaft 24 (Fig. 3) of the pivoted powder pushing device to contact the grip arm as it shown in Perret Fig. 3. One would be motivated to include the grip arm and for it to engage the contact element to stop rotation of the first portion of the pivoted powder pushing device in order to “to prevent pivoting beyond a predetermined 

Regarding Claims 13 and 15, Tjellerson in view of Buller and Perret disclose wherein the contact between the contact member and grip arm occurs only when the distribution member is positioned over the base surface (Tjellerson, “the abutment element being arranged to engage…to prevent pivoting beyond a predetermined position” (Col. 5, lines 20-23); Perret, see Fig. 3, first actuation element 57 only contacts cam 61b when it is positioned over trough 65 which is analogous to the base surface of Tjellerson). It would be obvious to one of ordinary skill in the art that the apparatus taught by Tjellerson in view of Buller and Perret which comprises an abutment element to engage with a grip arm, such as in the manner taught by Perret (see above, and Perret Fig. 3), only make contact between the contact member and the grip arm occurs only when the distribution member is positioned over the base surface. Furthermore, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed because rearranging parts of an invention and the provision of adjustability, where needed, involves only routine skill in the art (See MPEP 2144.04 VI and V). One would be motivated to adjust the contact member to prevent motion of the first portion of the pivoted powder pushing device when the distribution member is over the base surface as a matter of design choice in order to correctly proportion the amount of powder to be distributed, and so the carrier arm 46 does not rotate so far up as to contact the distribution member when it is over the base surface.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Buller, as applied to Claim 1 above, and in further view of Manent (previously cited, US 2018/0071985 A1).
Regarding Claim 30, Tjellerson does not expressly disclose wherein the first portion extends above the plane of the working area when positioned between the distribution member and the working area. However, it would have been obvious to one of ordinary skill in the art that the apparatus of Tjellerson would be capable of the claimed function.

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have the first portion of the powder pushing device extend above the plane of a working area, as taught by Manent, for the invention disclosed by Tjellerson, in order to ensure proper powder coverage of the working area edges.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Buller, as applied to Claim 1 above, and in further view of Ackelid (previously cited and cited by Applicant filed September 23, 2016, US 8308466 B2).
Regarding Claim 33, Tjellerson does not disclose wherein the first portion of the pivoted powder pushing device (see Fig. 2, member 28) may be a wedge comprising a front area and a rear area opposite the front area wherein: a width of the front area is greater than a width of a rear area; and the front area pushes powder in the front of the first portion when the first portion is moving in the direction of the working area. 
	Buller discloses wherein a layer dispensing mechanism (powder pushing device) may comprise a wedge shaped blade (“layer dispensing mechanism…can comprise a plough…blade…wedge shaped blade” [0226]). 
Additionally, Ackelid disclose a wedge shaped powder pushing device (see Fig. 2A-2D, member 6) wherein the wedge comprises a front area and a rear area opposite the front area wherein: a width of the front area is greater than a width of a rear area; and the front area pushes powder in the front of the first portion when the first portion is moving in the direction of the working area. 


    PNG
    media_image4.png
    444
    676
    media_image4.png
    Greyscale

Image 5: Ackelid Fig. 2D annotated to demonstrate the wedge shape of the powder pushing member comprising a front area which is wider and opposite a rear area, wherein the front area pushes powder when moving in the direction of the working area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of the pivoted powder pushing device of Tjellerson (member 28) to be a wedge, as taught by Buller and Ackelid, such that the wedge comprises a front area and a rear area opposite the front area and wherein a width of the front area is greater than a width of a rear area, and further wherein the front area pushes powder in the front of the first portion when the first portion is moving in the direction of the working area, as taught by Ackelid, for the invention disclosed by Tjellerson. One would be motivated to have a wedge as this would provide a sturdier powder pushing member and be less prone to failure from torque. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of criticality or unexpected results. See MPEP 2144.04.

Response to Arguments
Applicant’s arguments, filed May 24, 2021, with respect to the rejection(s) of Claim 1 under 35 U.S.C. 103 over Tjellerson in view of Buller, and also over Perret in view of Buller, have been fully considered. The arguments against Perret in view of Buller are persuasive in view of Applicant’s 
Applicant argues that the cited references, Tjellerson and Buller, do not individually or in combination disclose the newly amended claim features, particularly, the location of the pivot axle to be located above the distribution member. While Examiner agrees that this feature is not expressly disclosed by Tjellerson or Buller, it is the Examiner’s position that it would still be obvious to one of ordinary skill in the art to have modified the pivot axle location in order to prevent powder, dispensed from the powder storage component of Buller, from clogging the pivot axle, and to allow for a deeper powder reservoir or pivoted powder pushing arm which would be able to bring a large quantity of powder to the working area (see further details above in the new rejection of Claim 1 over Tjellerson in view of Buller). Therefore, this argument is not found persuasive.

Examiner suggests amending to incorporate the functionality of the wedge shaped first portion of the pivoted powder pushing device and its particular movement in conjunction with that of the net member (see instant invention images 1A, 2A and 2B showing the movement of the wedge 178 in conjunction with the net member 180).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731